                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

 ADRIAN M. WHITE,                              )
                                               )        Case No. 3:20-cv-378
        Plaintiff,                             )
                                               )        Judge Travis R. McDonough
 v.                                            )
                                               )        Magistrate Judge H. Bruce Guyton
 NORTHWEST CORRECTIONAL                        )
 COMPLEX, BURT BOYD, ANDREWS,                  )
 and E. WALKER,                                )
                                               )
        Defendants.                            )


                                    JUDGMENT ORDER


       For the reasons set forth in the memorandum and order filed contemporaneously

herewith, it is ORDERED and ADJUDGED that this prisoner’s pro se civil-rights action, filed

under 42 U.S.C. § 1983, is DISMISSED for failure to state a claim upon which relief may be

granted. 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).

       Because the Court CERTIFIED in the memorandum and order that any appeal from this

order would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED

leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the case.

       SO ORDERED.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
   s/ John Medearis
  CLERK OF COURT




Case 3:20-cv-00378-TRM-HBG Document 6 Filed 08/27/20 Page 1 of 1 PageID #: 41
